The defendant was indicted for a larceny, and being set to the bar for his arraignment, the Solicitor-General suggested to the Court that he was deaf and dumb, but that the evidence would prove him of sufficient capacity to be a proper subject for a criminal prosecution, and that he had formerly been convicted of a larceny ; and he moved that one Nelson, then in Court, and an acquaintance of the prisoner, should be sworn to interpret the indictment to him, as it should be read by the clerk. The indictment was accordingly read by a sentence at a time, and Nelson, having been sworn,' explained its purport to him, making signs with his fingers, &c. After which the Court ordered the trial to proceed, as on a plea of not guilty.